Citation Nr: 1551023	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-04 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (claimed as breathing problems). 

2.  Entitlement to service connection for a venereal disease claimed as bumps on the penis). 

3.  Entitlement to service connection for osteoarthritis of the left knee. 

4.  Entitlement to service connection for osteoarthritis of the right knee. 

5.  Entitlement to an increased rating for the lumbosacral strain, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, December 2008, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2013 and June 2015, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is required to afford the Veteran a rescheduled video conference or Travel Board hearing before a Veterans Law Judge because his representative in October 2015 provided VA with good cause for the appellant's failure to show for the video conference hearing scheduled earlier in that month.  See 38 C.F.R. §§ 20.704(c) and (d) (2015).

Accordingly, the appeal is REMANDED to the AOJ for the following action:

Schedule the Veteran for a Board video conference or Travel Board hearing at the local RO in St Petersburg, Florida, for testimony on the issues currently on appeal.  Both the Veteran and his attorney/representative should be afforded appropriate notice of the time, date, and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

